DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites a temperature detection system that detects at least one of 3 variables. At the end of the list of variables, the word “and” appears between the second and third variable, which could suggest that the temperature detection system detects all of the 3 variables. This contradicts the “at least one of” as earlier stated in the claim. It is suggested that the “and” is changed to --or--. The claim will be examined as if the word --or-- was included instead of “and”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, examiner does not find the element "an outer braid, which is electrically connected to the outer conductor of the delivery device" present in neither the drawings nor the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, applicant states that “the outer conductor has an annular front surface approximately coaxial to the front surface of the inner conductor” but then states “the annular front surface of the inner conductor is approximately flat.” It is unclear whether the annular front surface 
Regarding claim 8, since claim 8 is dependent on claim 7, which carries a 112(b) rejection, claim 8 also carries a 112(b) rejection.
Regarding claim 14, examiner is unclear as to what the element "an outer braid, which is electrically connected to the outer conductor of the delivery device" is as there is no definition in the specification or depiction in the drawings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10-13, 15-17, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem (U.S. Patent Application Publication No. 20150351838).
Regarding claim 1, Deem teaches a device for delivering radiofrequency energy (Abstract), the device comprising: an outer conductor (Fig. 6G, element 125) and an inner conductor arranged approximately coaxial with each other (Fig. 6G, element 123), the outer conductor surrounding the inner conductor (Fig. 6G), wherein the outer conductor and the inner conductor are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a 
Regarding claim 4, Deem further teaches a cooling system (Fig. 4, element 118).
Regarding claim 5, Deem further teaches wherein the cooling system comprises coolant flowing ducts fluidly coupled to an inner space of the delivery device ([0134]).
Regarding claim 10, Deem teaches a radiofrequency energy delivering apparatus (Abstract), comprising: a radiofrequency generator (Fig. 3B, element 113); a connector (Fig. 3B, element 114); and a delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, elements 123, 125), the outer conductor surrounding the inner conductor (Fig. 6G), wherein the outer conductor and the inner conductor are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor ([0129], [0144]); an energy delivery window arranged in front of the outer conductor and the inner conductor (Fig. 3A, 6G; there is a window of which energy is shown to be delivered beyond the front surfaces of both the inner and outer conductor).
Regarding claim 11, Deem further teaches a cooling circuit, configured to circulate a coolant in the delivery device ([0134]).
Regarding claim 12, Deem further teaches wherein the radiofrequency generator generates a current ([0128]; Fig. 3B, element 113), wherein a frequency of the current is comprised between approximately 2 GHz and approximately 6 GHz ([0135]).
Regarding claim 13, Deem further teaches wherein the connector is a coaxial cable ([0136]).
Regarding claim 15, Deem further teaches a control unit configured and arranged to control an emission of the radiofrequency generator ([0126]).
Regarding claim 16, Deem further teaches wherein the control unit interfaces with a cooling circuit and the control unit is configured and arranged to control a temperature of at least one portion of the delivery device ([0216]).
Regarding claim 17, Deem further teaches a temperature detection system to detect at least one of the temperature of the at least one portion of the delivery device, a temperature of a coolant, and a temperature of a tissue surface where the delivery device is applied ([0216]).
Regarding claim 31, Deem further teaches wherein the radiofrequency generator generates a current, wherein a frequency of the current is comprised between approximately 2 GHz and approximately 6 GHz ([0135]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel (U.S. Patent Application Publication No. 20090157068).
Regarding claim 2, Deem teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the outer conductor is cup-shaped (Fig. 6G, element 125), the outer conductor comprising an inner space (Fig. 6G), the inner conductor being housed in the inner space (Fig. 6G, element 123).
Deem does not teach the inner space being closed, at a front of the inner space, by the delivery window.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to include the inner space being closed, at a front of the inner space, by the delivery window as taught by Kallel in order to allow the user to close the end of the device and allow for the device to be firmly pressed against the patient’s skin during use such that the skin would be in full contact with the zone of irradiation.
Regarding claim 3, Deem teaches all the elements of the claimed invention as stated above.
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device.
Kallel teaches wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device ([0034]; Fig. 5, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device as taught by Kallel in order to allow the electromagnetic radiation (i.e. microwaves) to pass through the end of the device and allow for treatment of the skin.
Regarding claim 6, Deem teaches all the elements of the claimed invention as stated above.
Deem further teaches the inner space comprising a gap between the end of the outer conductor and the inner conductor (Fig. 6G).
Deem does not teach wherein the inner space comprises a gap between the front surface of the inner conductor and a plate closing the delivery window.
Kallel teaches a plate closing the delivery window ([0034]; Fig. 5, element 50; if combined with Deem, the plate would constitute the end of the outer conductor, thus the gap between the outer and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the inner space comprises a gap between the front surface of the inner conductor and a plate closing the delivery window as taught by Kallel in the system of Deem, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Deem teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the front surface of the inner conductor is approximately flat (Fig. 6G, element 123.
Deem does not teach wherein the outer conductor has an annular front surface approximately coaxial to the front surface of the inner conductor, wherein the annular front surface of the inner conductor is approximately flat.
Kallel teaches a delivery window made from material transparent to microwave irradiation at the front surface ([0034]; Fig. 5, element 50). When combined with the cup/funnel geometry of the outer conductor 125 of Deem, this would allow for the creation of an annular front surface approximately coaxial to the front surface of the inner conductor, wherein the annular front surface of the inner conductor is approximately flat.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a delivery window made from material transparent to microwave irradiation at the front surface to allow for the creation of an annular front surface approximately coaxial to the front surface of the inner conductor, wherein the annular front surface of the inner conductor is approximately flat as taught by Kallel in the system of Deem, since the claimed invention is merely a combination of old elements, and in 
Regarding claim 8, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem and Kallel do not explicitly state wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor.
Deem, however, does show that the inner conductor 123 can be placed at numerous spaces in relation to the inner conductor including outside or inside of the inner conductor (Fig. 6A-6G). In addition, it is shown in Fig. 7A that the inner conductor can be spaced closer to the front surface of the outer conductor than shown in 6G. Simple experimentation could be conducted to determine the optimal spacing of the inner conductor in relation to the outer conductor depending on the circumstances of treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the spatial relation of the inner conductor to the outer conductor such that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor in the system of Deem and Kallel as taught by Deem in order to allow for optimal microwave irradiation treatment depths depending on the procedure circumstances. 
Regarding claim 23, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device as taught by Kallel in order to allow the electromagnetic radiation (i.e. microwaves) to pass through the end of the device and allow for treatment of the skin.
Regarding claim 24, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches a cooling system ([0134]).
Regarding claim 25, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches a cooling system ([0134]).
Regarding claim 26, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches a cooling system ([0134]).
Regarding claims 27-30, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem and Kallel do not explicitly state wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at an axial distance not greater than about half/one-fourth/one-fifth/one-eighth a diameter of the inner conductor.
Deem, however, does show that the inner conductor 123 can be placed at numerous spaces in relation to the inner conductor including outside or inside of the inner conductor (Fig. 6A-6G). In addition, it is shown in Fig. 7A that the inner conductor can be spaced closer to the front surface of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the spatial relation of the inner conductor to the outer conductor such that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than approximately half/one-fourth/one-fifth/one-eighth of a diameter of the inner conductor in the system of Deem and Kallel as taught by Deem in order to allow for optimal microwave irradiation treatment depths depending on the procedure circumstances. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Turner (U.S. Patent Application Publication No. 20040243200).
Regarding claim 9, Deem teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the inner conductor has a diameter (Fig. 6G, element 125) and the outer conductor defines a space for housing the inner conductor with an inner diameter (Fig. 6G).
Deem does not teach wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2.
Turner, in a similar field of endeavor, teaches wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2 ([0056], [0058]; Fig. 2, elements 11, 12; the inner diameter of the inner conductor “d” could be 1.07 mm and the inner diameter of the outer conductor “D” could be 1.78 mm, which results in a ratio between 1 and 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Shroff (U.S. Patent Application Publication No. 20100137857).
Regarding claim 14, Deem teaches wherein the coaxial cable has a coaxial cable inner conductor, which is electrically connected to the inner conductor of the delivery device ([0136]).
Deem does not teach an outer braid, which is electrically connected to the outer conductor of the delivery device.
Shroff, in a similar field of endeavor, teaches an outer braid, which is electrically connected to the outer conductor of the delivery device ([0125]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an outer braid, which is electrically connected to the outer conductor of the delivery device as taught by Shroff in the system of Deem, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Jones (U.S. Patent Application Publication No. 20070073367).
Regarding claim 18, Deem teaches a method for the removal of adipose tissues ([0124]; treating cellulite requires energy to be transferred below the epidermis to treat adipocytes), the method comprising the following steps: applying, to an epidermis portion (Fig. 3A), a delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, 
Deem does not teach wherein the lines of force extend approximately orthogonally with respect to the epidermis and sequentially cross the epidermis, derma and an adipose tissue below the derma, wherein a current flow generated by the electromagnetic field causes a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of adipocytes forming the adipose tissue.
Jones, in a similar field of endeavor, teaches wherein the lines of force extend approximately orthogonally with respect to the epidermis and sequentially cross the epidermis, derma and an adipose tissue below the derma ([0007-0009]), wherein a current flow generated by the electromagnetic field causes a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of adipocytes forming the adipose tissue ([0007-0009], [0047-0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the lines of force extend approximately orthogonally with respect to the epidermis and sequentially cross the epidermis, derma and an adipose tissue below the derma, wherein a current flow generated by the electromagnetic field causes a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of adipocytes forming the adipose tissue. as taught by Jones in the system of Deem, since the claimed invention is merely a combination of old 
Regarding claim 19, the combination of Deem and Jones teaches all the elements of the claimed invention as stated above. 
Deem further teaches wherein a frequency of the electromagnetic field is comprised between approximately 2 GHz and approximately 6 GHz ([0135]).
Regarding claim 22, the combination of Deem and Jones teaches all the elements of the claimed invention as stated above. 
Deem does not teach wherein power delivered and a delivery time are selected so as to heat the adipose tissue to be removed up to a temperature comprised between about 40°C and about 50°C causing apoptosis in the adipocytes.
Jones further teaches wherein power delivered and a delivery time are selected so as to heat the adipose tissue to be removed up to a temperature comprised between about 40°C and about 50°C causing apoptosis in the adipocytes ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where power delivered and a delivery time are selected so as to heat the adipose tissue to be removed up to a temperature comprised between about 40°C and about 50°C causing apoptosis in the adipocytes as taught by Jones in order to effectively treat adipocytes in the underlying adipose tissue.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Pearson (U.S. Patent Application Publication No. 20030130711).
Regarding claim 20, the combination of Deem and Jones teaches all the elements of the claimed invention as stated above. 

Pearson, in a similar field of endeavor, teaches wherein power supplied by the electromagnetic field is comprised between approximately 10W and approximately 150W ([0132]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of power output of Pearson for the power output of modified Deem. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Sinelnikov (U.S. Patent Application Publication No. 20140350401).
Regarding claim 21, the combination of Deem and Jones teaches all the elements of the claimed invention as stated above. 
Deem and Jones do not teach wherein the electromagnetic field is generated in the tissue volume for a time comprised between about 5 and about 20 minutes.
Sinelnikov, in a similar field of endeavor, teaches wherein the electromagnetic field is generated in the tissue volume for a time comprised between about 5 and about 20 minutes ([0174]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the electromagnetic field is generated in the tissue volume for a time comprised between about 5 and about 20 minutes as taught by Sinelnikov in the system of Deem and Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16299671. Although the claims at issue are not identical, they are not patentably distinct from each other because they each refer to a method to treat adipose tissue with a device having an inner and outer conductor, generating an electric field and electromagnetic radiation, and generating heat to destroy/dissolve the adipose tissue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/               Examiner, Art Unit 3794